Title: To George Washington from Tobias Lear, 3 August 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Georgetown [D.C.] August 3d 1795
          
          The weather has prevented the meeting of a sufficient number of the Potomak Company to do business today, they have therefore adjourned ’till Thursday, when it is expected that numbers will come in. If it should be convenient for you to attend I think your presence will be of great service; but should that not be the case, it would be well to send a power to vote in behalf of the shares you hold—A simple power expressive of this intention and witnessed by two persons is all the law requires. It would be well to have it here by ten O’clock on thursday if you should not find it convenient to attend yourself.
          The Rains have not swelled the Potomak so much as might have been expected. The small runs have been very high and much injury done upon them. There will not probably be any mail in from the Eastward this Evening, the Patuxent is impassable.
          My best & most grateful respects attend Mrs Washington. With sentiments of the highest veneration & most sincere affection I am, my dear Sir, Your very respectful friend
          
            Tobias Lear
          
        